Citation Nr: 1641044	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cervical spondylosis with left cervical radiculopathy.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary prior to adjudicating the Veteran's claim to obtain an adequate examination.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where a veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In a March 2010 claim, the Veteran asserted he had a neck condition that was incurred in 1978.  Service treatment records document the Veteran presenting with neck pain in January 1978, shortly before separating from active duty.  The pain had started four days earlier.  The Veteran denied a history of neck trauma.  At that time, range of motion was limited, and the neck was painful to palpation while in motion.  No other physical abnormalities were noted.  The attending physician ruled out a cervical compression injury.  

September 2010 VA treatment records document the Veteran reported chronic neck pain for the previous 30 years.  In a September 2016 appellate brief, the Veteran's representative argued the evidence shows the Veteran has suffered continuous neck pain with limited range of motion since active service, with symptoms enduring for over 30 years before he was diagnosed with cervical spondylosis.  
 
A September 2010 VA examination was conducted.  The Veteran reported that the onset of his neck pain was in 1977.  He denied a specific injury, noting that his neck "just started bothering him."  The changes were most significant at 5-6 and 6-7 levels, and the Veteran appeared to have some narrowing at the 6-7 levels of the cervical spine.  The examiner diagnosed cervical spondylosis with left cervical radiculopathy, with likely cervical myelopathy.  Noting normal x-rays during military service, the examiner stated that the in-service decreased range of motion and tenderness to palpation sounded more like a muscular spasm rather than spondylitic changes and opined that there was no way to directly attribute the Veteran's current severe degenerative changes of the cervical spine to his treatment in 1978.  Thus, the examiner opined that it was less likely as not that the Veteran's neck disorder was related to his active duty military service.  This opinion is inadequate because the examiner's opinion does not reflect consideration of the Veteran's statements that he has suffered from continued symptoms since his military service.  Because there are lay statements of record that indicate the Veteran had continued neck symptoms since his active duty, remand is required to obtain an adequate opinion that addresses such statements.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his neck disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spondylosis with left cervical radiculopathy had its onset in, or is otherwise related to, active military service.  The examiner must specifically address the following:  1) service treatment records from January 1978 showing treatment for limited motion of the neck; 2) the Veteran's lay statements describing neck symptoms since his military service; and 3) the September 2016 argument that the Veteran had a separate chronic neck disability from his January 1978 injury that developed into cervical spondylosis.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




